


Exhibit 10.47


March 14, 2014






Jack Boss
20876 High Ridge Drive
Kildeer, IL 60047
 
Dear Jack:


I am very pleased to confirm our offer of employment for the position of
Executive Vice President, Strategic Projects (the “Position”), Momentive
Performance Materials Holdings LLC (“Company” or “Momentive”). This Position is
based in Albany, New York and will report directly to me. Consistent with
certain changes in corporate structure that we have discussed and to assure
uninterrupted satisfaction of the financial obligations associated with the
Position, the Position will be temporarily aligned with Momentive Performance
Materials Holdings Employee Corporation, which will be a wholly owned subsidiary
of the Company. As an employee of Momentive Performance Materials Holdings
Employee Corporation, your first assignment will be to lead the Silicones and
Quartz businesses as Division President, Momentive Performance Materials Inc.


Attached is a summary of the terms of the offer and the benefits available to
you. This offer of employment is contingent upon meeting the following
requirements:


1.
Your execution and delivery of the enclosed Non-Disclosure, Fair Competition and
Inventions Agreement.

2.    Successful completion of a background investigation.
3.    Successful completion of a drug screen within 24 hours of acceptance of
this offer.
4.    Reference verification.


Please acknowledge acceptance of this offer by completing the offer acceptance
section at the end of the attached term sheet. This offer letter contains the
final terms and conditions of your employment and you acknowledge that you are
not relying on any other terms or conditions. We also ask that you kindly
complete and return (i) the Non-Disclosure, Fair Competition and Inventions
Agreement, (ii) the enclosed Consent to Request Consumer Report form and (iii)
the Momentive Background Data Questionnaire. This offer of employment is in
effect until March 15, 2014.


On your first day of employment, please bring with you documents that establish
your identity and authorization to work in the U.S. in compliance with Form I-9
required by the Federal government. A list of acceptable documents is enclosed.
A representative from the site will contact you with further details on any
other requirements prior to your first day.


If you have any questions or there is anything requiring clarification, please
do not hesitate to give me a call at (614) 225-4171. Jack, we look forward to
your joining Momentive and believe you will play a key role in building long
term value toward our future success.


Sincerely,










Craig O. Morrison
CEO & President
Momentive Performance Materials Holdings LLC
COM/ss




--------------------------------------------------------------------------------




MOMENTIVE PERFORMANCE MATERIALS HOLDINGS LLC
FOR: Jack Boss






Position:
Executive Vice President, Strategic Projects, Momentive Performance Materials
Holdings Employee Corporation, a wholly owned subsidiary of Momentive
Performance Materials Holdings LLC.



Anticipated Start Date:
March 31, 2014



Base Salary Year 1:
$585,000, paid bi-weekly



Annual Incentive Compensation:
You will be eligible to participate in the 2014 Momentive annual incentive
compensation program effective April 1, 2014 through December 31, 2014. The plan
provides a target incentive award of 80% of your annualized base salary, based
on achieving the specific goals identified by the business for the plan year.
You will be eligible for a full year payout in 2014 based on business results.
There will be no pro-ration of the 2014 Incentive Plan based on start date. The
terms of this plan and eligibility for participation are reviewed annually by
the Compensation Committee of the Board.



Sign-On Bonus:
The Company shall provide you with a $1,300,000 sign-on bonus to be paid over a
two year period, which payment is guaranteed notwithstanding any other events,
including but not limited to: (i) any changes in the corporate structure of
Momentive Performance Materials Holdings Employee Corporation; and/or, (ii) the
liquidation or reorganization of Momentive Performance Materials Inc. The first
payment of $500,000 will be paid in July 2014 and the second payment of $800,000
will be paid in April 2015. The Company is required to make this payment to you
as long as you have not resigned voluntarily or been terminated for “cause” as
referenced below.



Severance:
The Company shall provide you with Severance equal to eighteen (18) months of
your Base Salary in the event that you are terminated by the Company “without
cause”. “With cause” is generally defined as violation of law, fraud,
misappropriation, embezzlement, dishonesty, failure to follow lawful directions,
negligence or willful misconduct. Additional benefits related to Executive
Outplacement and COBRA benefit continuation are outlined in the Severance
Guidelines.

  
Equity:
In addition, in the event of a financial restructuring of Momentive Performance
Materials Inc., at completion of such restructuring the Company shall use its
reasonable best efforts to the full extent available under the relevant
reorganization proceeding to cause you to be (or, if no restructuring occurs you
shall be), nominated to the Board of Directors of Momentive Performance
Materials Inc. for an equity grant with a targeted value of $8.0MM. The exact
form and number of units, shares, options and/or other awards will be specified
at the time of the grant. If you are not granted an equity award with the
aforementioned target value, you will have the right to terminate your
employment for “good reason” and to receive (i) any unpaid amount of the Sign-On
Bonus listed above (ii) the full amount of Severance listed above and (iii) not
be required to repay any relocation benefits already received.



Relocation:
You will be covered under the Momentive Relocation Policy - Guaranteed Offer
Program, which we will be happy to discuss with you either before or after your
first day of employment. The benefits offered to you under this program are
outlined in the enclosed Relocation attachment. Before initiating any action
with your move, or if you have any questions, please contact Janet Berg at (614)
225-2019.



Benefits:
New employees are eligible for health benefits coverage from the first day of
employment. Enclosed is a copy of our Health and Welfare benefits guide and our
Retirement benefits summary (see inside the front cover of the Health & Welfare
benefits guide for enrollment instructions). Please review the information so
that you may make appropriate choices regarding your benefits. To be eligible,
you must elect benefits within your first 45 days of employment. Once on board,
if you have questions regarding your benefits or enrollment you may contact HR
Connect at 1-877-888-7599. The benefits are subject to change from time to time
as determined by the Company.



Vacation:
You will be eligible for 4 weeks of vacation annually, which must be used by the
end of each year.









--------------------------------------------------------------------------------




Company Agreements:
Enclosed is the Non-Disclosure, Fair Competition and Inventions Agreement which
is required to be read, understood and signed and returned by you. Compliance
with the Code of Business Ethics and the Antitrust Compliance Manual is a
condition of employment. Compliance with additional Momentive policies will be
required.



Terms of Plans:
Some of the above are highlights of various plans or programs, and all are
subject to the terms of the actual plans and programs.



"AT WILL" Statement:
This offer of employment is for an "AT WILL" position, which means that either
you or the Company can end this relationship at any time.









OFFER ACCEPTED:










__________________________
Signature: Jack Boss




___________________________




